       Case 6:18-cv-00291-ADA-JCM Document 20 Filed 03/11/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

  ANNE J. FOWLER,                                )
                                                 )
                 Plaintiff                       )
  v.                                             )     Case No. 6:18-cv-00291-ADA-JCM
                                                 )
  SYNCHRONY BANK                                 )
                                                 )
                 Defendant.                      )

                     DEFENDANT SYNCHRONY BANK’S
           OPPOSED MOTION TO COMPEL ARBITRATION AND DISMISS

       Defendant Synchrony Bank (“Synchrony”), pursuant to Federal Rule of Civil Procedure

12(b)(1) and Sections 3 and 4 of the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16

(“FAA”), hereby moves this Court for an Order to Compel Arbitration. As set forth in

Synchrony’s concurrently filed memorandum of law, which Synchrony incorporates herein,

Plaintiff Anne J. Fowler entered into a credit card agreement with Synchrony which contain a

binding Arbitration Provision, the scope of which include the present dispute. Because Plaintiff

consented to resolve her disputes with Synchrony pursuant to arbitration, this Court should

compel arbitration and dismiss this lawsuit.

       Dated: March 11, 2019                         Respectfully submitted

                                                     By: /s/ Michael H. Bernick

                                                     Michael H. Bernick
                                                     Federal ID No. 1439063
                                                     State Bar No. 24078227
                                                     REED SMITH LLP
                                                     811 Main Street, Suite 1700
                                                     Houston, Texas 77002
                                                     Telephone: 713.469.3834
                                                     Telecopier: 713.469.3899
                                                     mbernick@reedsmith.com
                                                     Counsel for Defendant, Synchrony Bank
       Case 6:18-cv-00291-ADA-JCM Document 20 Filed 03/11/19 Page 2 of 3




                              CERTIFICATE OF CONFERENCE

       The undersigned counsel certifies that on March 8, 2019 counsel for Synchrony Bank

conferred with Plaintiff’s counsel, Mr. Marwan Daher, regarding the relief sought. Counsel for

Plaintiff indicated that he is opposed to the relief sought.

                                                       /s/ Michael H. Bernick
                                                       Michael H. Bernick




                                                 -2-
      Case 6:18-cv-00291-ADA-JCM Document 20 Filed 03/11/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019 the foregoing document was filed electronically
and served on all Parties through the Court’s CM/ECF System.

       Marwan Daher
       SULAIMAN LAW GROUP, LTD.
       2500 South Highland Ave., Suite 200
       Lombard, Illinois 60148
       mdaher@sulaimanlaw.com

                                                   /s/ Michael H. Bernick
                                                   Michael H. Bernick




                                             -3-
